DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/US2018/44611, filed 31 July 2018, which claims benefit of U.S. Provisional Application No. 62/539,751, filed 01 August 2017.


Information Disclosure Statement
The information disclosure statements (IDS) of 28 June 2021 have been considered.


Status of the Claims
Claims 1-3, 5, 7-9, 11, 14-16, 18, 20, 23-26, 44-45 and 48 are currently pending. Claims 44-45 and 48 are withdrawn without traverse from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Applicant elects the following species without traverse: CD154 as the activation marker for antigen specificity and CD27 as the marker for state of differentiation of activated allergen-specific T cells.
Applicant's election without traverse of Group I, claims 1-3, 5, 7-9, 11, 14-16, 18, 20, 21, and 23-26 in the reply filed on 24 August 2022 is acknowledged. Claim 21 elected in this reply has been previously cancelled in the reply filed on 19 October 2020. Claims 15 and 18 are drawn to nonelected species.
Claims 1-3, 5, 7-9, 11, 14, 16, 20, and 23-26 are examined below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims also include a naturally occurring correlation, i.e. a correlation between the presence of a subpopulation of activated allergen-specific T cells in a terminally differentiated state, and the subject being allergic to an allergen. The claims recite stratification of expression patterns for T cell markers, which is a mathematical concept or abstract idea. This judicial exception is not integrated into a practical application because the abstract idea is generically linked to allergy treatment, which is not a meaningful limitation. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because determining the presence or absence of specific markers of T-cell terminal differentiation is not an inventive concept.
Claims 24-26 are directed to a process, which is one of the four statutory categories. Claim 24 recites determining the presence of a subpopulation of activated T-cells that indicates that the subject is allergic to a certain allergen, which is categorized as an abstract idea. Besides the abstract idea, claim 24 also recites in the first three steps of contacting blood cells with an allergen, contacting challenged T cells with a first labelling molecule and then a second labelling molecule. Said limitations do not integrate the judicial exception of the abstract idea recited in the last step into a practical application, because activating T cells and quantifying the subpopulation of terminally differentiated cells are necessary steps for decision making and they lack inventive contribution. The abstract idea of claim 24 is only generally linked to a subject being allergic to the allergen.  Furthermore, claim 24 as a whole does not amount to significantly more than the judicial exception of an abstract idea. The concept of activating cells and quantifying certain types of cells is well-understood, routine, and convention (for examples, see Bacher et al. 2016, Scriba et al. 2005, and Smith et al. 2013 referenced in the IDS).  Bacher et al. teach allergen stimulation of peripheral blood samples from patients already allergic to birch or A. fumigatus. The purpose of this study was to investigate the involvement of regulatory T cells in tolerance and allergy. The stimulated cells were stained in different combinations of fluorochrome-conjugated antibodies, specific to allergy-related markers, such as, CD137, CD45RO, CCR7, CD27, CRTH2, CD154 (pg. e1, Key Resources Table). Flow cytometry analysis was the main workhorse in this study, as demonstrated by the vast amount of cell quantifying results presented in Fig. 1-3 and Fig. S1-S5. Scriba et al. teach using HLA tetramers for a study of antigen-specific T cell responses (pg. 6334, Abstract). The study was performed on PBMC samples obtained from HIV-infected patients. The cells were activated using specific peptides and stained with HLA class II tetramers (pg. 6335, section “MHCII tetramers”). The study demonstrated that the staining with HLA class II tetramers was rapid and highly specific for antigen-specific CD4+ T cells (pg. 6336, section “Results”). Additionally, tetramer-based enrichment and staining made possible detection of very rare CD4+ T cell populations, an impossible task for conventional flow cytometry (pg. 6338, section “Sensitive detection of rare CD4+ T cells). Smith et al. teach the use of flow cytometry for characterization of CD154+ T cells in health volunteers stimulated with a birch allergen (pg. 1, Abstract). Activated T cells were quantified to show responses to the allergen of different T cell populations. Fig.1 demonstrates responses of Th1 and Th2 populations. Fig.7 demonstrates phenotypic analysis of stimulated cells using CD27-CD45RA cell markers in naïve cells and central and effector memory cells.
Similarly, claims 25 and 26, which are dependent on claim 24, are rejected as failing to recite significantly more than the judicial exception of an abstract idea since each claim specifies steps that do not further integrate the abstract idea into a practical application beyond generally linking the concept of allergy to a specific allergen. Therefore, claims 24-26 are ineligible under 35 U.S.C. 101.

Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See MPEP 2106.

ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
Claim 24 recites steps of challenging T cells with an allergen, labelling cells with two distinctive labels, determining the presence of terminally differentiated activated allergen-specific T cells, and deciding if subject is allergic to the allergen based on the size of the subpopulation of the terminally differentiated cells. 
These above indicated limitation of determining the subpopulation size and comparing the result to two alternatives is characterized as an abstract idea. In particular, such “comparing” steps amount to mental processes, namely concepts performed in the human mind, since comparing is considered an observation, evaluation, and/or a judgement. 
Similar concepts involving comparing information regarding a sample or test subject to a control or target data have been held to be an "abstract mental process", as in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) which involved "comparing BRCA sequences and determining the existence of alterations", the collecting and comparing of known information in Classen, the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC, as well as Mayo (which also involved specific numerical cutoff levels).
Step 2A, Prong 2
The above discussed steps of determining whether the sample contains terminally differentiated activated allergen-specific T cells is based on comparison of the data obtained from the patient sample and the reference data, are insufficient to integrate into practical application because these steps are the judicial exception(s) themselves and as such do not constitute a practical application thereof. 
In addition to the judicial exceptions, the claim recites active method steps of providing a subject blood sample and determining the presence of a specific cell type. However, such steps are also insufficient to integrate the judicial exceptions into practical application thereof because their purpose is merely to obtain data. These steps do not go beyond that which was considered insignificant pre-solution activity, i.e., mere data gathering steps necessarily performed for the judicial exception (see MPEP 2106.05(g)).
The additionally recited steps/elements fail to apply, rely on or use the judicial exception in a manner such to integrate the judicial exceptions into a practical application thereof.
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Further, the additional elements of the claims (the active method steps/limitations recited in addition to the judicial exceptions themselves as indicated in detail previously above) also do not add significantly more to the judicial exception(s); the additional recited claim elements are recited at a high level of generality, and are not, for example limited to any particular testing technique of or platform as claimed. 
In particular, the steps indicated above, directed to the gathering of the data for the abstract ideas are steps/elements that fail to go beyond that which was considered routine and conventional in the assay art at the time. For example, it was routine and conventional to use flow cytometry to quantify T cells of different phenotypes involved in allergy. Wambre et al. (“Differentiation stage determines pathologic and protective allergen-specific CD4+ T-cell outcomes during specific immunotherapy.” J ALLERGY CLIN IMMUNOL., 2012, vol.129 (2): 544-551), hereinafter Wambre, recites all steps of claim 24 performed while characterizing blood samples of allergic and nonallergic subjects. That study has demonstrated that low counts of CD27- cells strongly correlate with subjects being allergic to pollen, and that allergen-specific immunotherapy was able to revert the CD27+/CD27- profile back to that of nonallergic people. 
The data comparison step as indicated above is not for example performed in an unconventional or non-routine manner. It is routine for flow cytometry experiments to divide all cell counts into quadrants for ease of comparison and interpretation. For example, Larbi et al. (“From "truly naïve" to "exhausted senescent" T cells: when markers predict functionality.” Cytometry. Part A : the journal of the International Society for Analytical Cytology vol. 85,1 (2014): 25-35), hereinafter Larbi, used this approach to characterize four different memory cell populations using flow cytometry with PD1-PE and CD57-PB labels (Fig. 3). 
The claimed limitations, fail to recite a step or element that adds a feature that is more than well-understood, conventional or routine in the current methodologies. 
For all of these reasons, the claim 24 fails to include additional elements that are sufficient to either integrate the judicial exception(s) into practical application(s) thereof, or amount to significantly more than the judicial exception(s).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-9, 11, 20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bacher et al. (“Antigen Reactive T Cell Enrichment for Direct, High-Resolution Analysis of the Human Naive and Memory Th Cell Repertoire.” J Immunol April 15, 2013, 190 (8) 3967-3976), hereinafter Bacher.

Regarding claim 1, Bacher teaches a method of specifically labeling a subpopulation of activated allergen-specific pathogenic T cells, comprising: 
- contacting T cells with a suspected allergen to provide a challenged cell population, 
- contacting the challenged cell population with a first molecule that specifically binds to an activation marker for an activated allergen-specific T cell, wherein binding of the first molecule to the marker on a cell indicates that the cell is an activated allergen-specific T cell, and 
- contacting the challenged cell population, or a subpopulation thereof comprising an activated allergen-specific T cell, with a second molecule that specifically binds to a marker for a state of differentiation of the activated allergen-specific T cells.  
Specifically, Bacher teaches obtaining blood from donors and isolating PBCM cells using density gradient centrifugation (pg. 3968, section “Blood donors and isolation of PBMCs”), contacting obtained cells with allergens, e.g. A. fumigatus or C. albicans lysates (pg. 3968, Col. 1, section “Stimulation, isolation, and characterization of Ag-specific T cells”), staining the challenged cell population with a first molecule that specifically binds to activated allergen-specific T cells markers CD154 or CD45RO (mAbs labeled with different detectable labels, e.g. VioBlue, allophycocyanin, PE and FITC, pg. 3968, section “Ab staining and flow cytometry analysis”, 2nd paragraph), and staining the challenged cell population with a second molecule that specifically binds to a differentiation T cells marker CCR7 (mAbs labeled with AlexaFluor488, allophycocyanin, or PE, pg. 3968, section “Ab staining and flow cytometry analysis”, 1st paragraph).

Regarding claims 2, 3 and 5, Bacher teaches determining the presence of a subpopulation of activated allergen-specific T cells that is indicated to be in a terminally differentiated state, determining the presence of activated allergen-specific T cells comprising detecting binding of the first molecule to the activation marker for T cell allergen-specificity within the challenged cell population, or the subpopulation thereof, and wherein determining the terminally differentiated state of a subpopulation of the activated allergen-specific T cells comprising determining a binding status of the second molecule to the marker for a state of differentiation, and further comprising quantifying the proportion of activated allergen-specific T cells specifically bound by the second molecule to the activated allergen-specific T cells not specifically bound by the second molecule to provide the binding status.  Specifically, Bacher teaches subjecting challenged and labelled cell population to flow cytometry analysis and quantifying different subpopulations of cells (pg. 3968, section “Ab staining and flow cytometry analysis”). For example, Fig. 4 panel C and Fig. S4 panel A show fractions of cells in each of the four quadrants corresponding to high and low expression levels of the activation marker CD45RO (CD45RO+ activation phenotype) and the differentiation marker CCR7 (CCR- differentiation phenotype). Fig. S4 panel A shows that naïve T cells have extremely low fraction of activated and differentiated CD45RO+ CCR7- cells (0.1%, bottom row, panel A), while memory T cells demonstrate 35% of the counted cells detected in this quadrant (middle row, panel A). 

Regarding claims 7, 8 and 23, Bacher teaches enriching for or isolating the subpopulation of the activated allergen-specific T cells in a state of terminal differentiation, wherein isolating comprises use of flow cytometry or magnetic beads, and wherein detection of binding of the first molecule to the activation marker and/or binding of the second molecule to the marker for the state of differentiation comprises use of fluorescence-activated cell sorting (FACS) or mass cytometry (CyTOF). Specifically, Bacher teaches enrichment of CD154+ cells after stimulation, wherein the cells were indirectly magnetically labeled with CD154-biotin and separated using antibiotin Microbeads (pg. 3968, Col. 2, 1st paragraph, section “Stimulation, isolation, and characterization of Ag-specific T cells”). Additionally, the activated allergen-specific T cells were stained using monoclonal antibodies-label conjugates and analyzed by fluorescence-activated cell sorting (ibid., section “Ab staining and flow cytometry analysis”). Fig. 4 demonstrates the results of the FACS experiments.

Regarding claim 9, Bacher teaches the cell population comprises peripheral blood mononuclear cells (PBMCs) obtained from a subject.  Specifically, Bacher teaches obtaining blood from donors and isolating PBCM cells using density gradient centrifugation (pg. 3968, section “Blood donors and isolation of PBMCs”).

Regarding claim 11, Bacher teaches the activation marker for antigen specificity is CD154. Specifically, Bacher teaches “[i]n this study, we report a sensitive flow cytometric assay based on magnetic pre-enrichment of CD154+ T cells to visualize rare Ag-reactive naive and memory Th cells directly from human peripheral blood” (pg. 3967, Abstract), and “we developed a method based on magnetic enrichment of Ag-reactive CD154+ (CD40L)-expressing T cells to access directly ex vivo the human Ag-specific naive and memory CD4+ T cell repertoire” (pg. 3968, Col. 1, beginning of 2nd paragraph).

Regarding claim 20, Bacher teaches the first molecule or second molecule is an antibody, antibody-like molecule, receptor, aptamer, or a functional antigen-binding fragment or domain thereof.  Specifically, Bacher teaches “[d]epending on the experiment, enriched cells were stained in different combinations of the following mAbs …” (pg. 3968, section “Ab staining and flow cytometry analysis”). 


Claims 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wambre (“Differentiation stage determines pathologic and protective allergen-specific CD4+ T-cell outcomes during specific immunotherapy.” J ALLERGY CLIN IMMUNOL., 2012, vol.129 (2): 544-551), hereinafter Wambre.

Regarding claim 24 Wambre teaches a method of determining whether a subject is allergic to a suspected allergen, comprising: 
- contacting whole blood or peripheral blood mononuclear cells (PBMCs) obtained from the subject with the suspected allergen to provide challenged PBMCs, 
- contacting the challenged PBMCs with a first molecule that specifically binds to an activation marker for an activated allergen-specific T cell, wherein binding of the first molecule to the marker on a cell indicates that cell is an activated allergen-specific T cell, 
- contacting the challenged PBMCs or activated allergen-specific T cells determined therefrom with a second molecule that specifically binds to a marker for a state of differentiation of activated allergen-specific T cells, and 
- determining the presence of a subpopulation of activated allergen-specific T cells that are indicated to be in a terminally differentiated state, wherein the presence of an activated allergen-specific T cell subpopulation that is terminally differentiated indicates that the subject is allergic to the allergen and the absence of an activated allergen-specific T cell subpopulation that is terminally differentiated indicates that the subject is not allergic to the allergen.
Specifically, Wambre teaches contacting PBMCs obtained from the subject with the T-cell epitopes within Aln g 1, the major allergen from Alnus glutinosa identified by epitope mapping: DRB1*07:01 or DRB1*15:01 (pg. 545, section “Allergen-specific CD41 T cells are present in allergen-tolerant subjects”). The challenged PBMCs were contacted with a first molecule indicating that cell is an activated allergen-specific T cell - pMHCII tetramers PE-conjugated with specific epitope peptides (pg. 545, section “Intracellular cytokine staining”). The specific immunodominant peptide conjugates labelled with phycoerythrin also acted as activation markers. The challenged PBMCs were contacted with a second molecule that specifically binds to a marker for a state of differentiation of activated allergen-specific T cells - CD27 marker (pg. 547, Col. 1, 1st paragraph). “Here we found that Aln g 1–specific CD4+ memory T cells from nonallergic subjects expressed CD27 and CCR7, whereas those from subjects with alder pollen allergy mainly lacked CD27 and CCR7 expression” (Fig 4, A). Fig. 4A clearly shows the significant difference in the fraction of CD27+ cells in allergic (<25%) and nonallergic (about 100%) groups. CD27 belongs to a group of markers for terminally differentiated T-cells which expression decreases in allergic patients. 

Regarding claims 24-25 Wambre teaches allergen-specific immunotherapy of subjects with alder pollen allergy by using peptide–MHC class II tetramers (Abstract. Methods). Fig. 5A demonstrates the results of such immunotherapy: while CD27- cell counts in allergic subjects are very high, the same counts in immunotherapy-treated subjects are as low as in nonallergic subjects. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bacher (“Antigen Reactive T Cell Enrichment for Direct, High-Resolution Analysis of the Human Naive and Memory Th Cell Repertoire.” J Immunol April 15, 2013, 190 (8) 3967-3976), hereinafter Bacher., in view of Larbi (“From "truly naïve" to "exhausted senescent" T cells: when markers predict functionality.” Cytometry. Part A : the journal of the International Society for Analytical Cytology vol. 85,1 (2014): 25-35), hereinafter Larbi. 

Regarding claims 14 and 16, Bacher teaches challenging T cells with an allergen and specifically labeling a subpopulation of activated allergen-specific T cells, to indicate activated and differentiated allergen-specific T cells.  Bacher does not teach the marker for a state of differentiation of activated allergen-specific T cells is CD27, and the diminished or lack of expression of CD27 (CD27-) is indicative of a terminally differentiated state of the activated allergen-specific T cells. 
Larbi teaches surface markers of human T cell differentiation, and also teaches the diminished or lack of expression of CD27 (CD27-) is indicative of a terminally differentiated state of the activated allergen-specific T cells. Specifically, Larbi teaches the existence of four populations of T memory cells: as naive cells, central memory cells, effector memory cells and terminally differentiated effector memory cells (pg. 26, Col. 2, 2nd paragraph). One of the surface markers associated with the terminally differentiated effector memory cells is lack of CD27 expression (CD27- phenotype, ibid.). “If we conduct careful studies of surface marker expression, we can observe that as T cells become increasingly differentiated, they undergo progressive loss of key surface molecules; initially CD45RA is down-regulated, then CCR7 is lost, and finally CD28/CD27 expression are decreased” (pg. 28, Col. 1, end of 2nd paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bacher for challenging T cells with an allergen and labeling activated and differentiated allergen-specific T cells with teaching of Larbi for diminished expression of CD27 surface marker in terminally differentiated effector memory cells and expect to find at least some memory cells in the upper left quadrant in Fig. S4 panel A, of the CD45RO-CCR7 plot to be terminally differentiated activated allergen-specific T cells with a CD27- phenotype. One of ordinary skill in the art would have had a reasonable expectation of success in using the method of Bacher to detect terminally differentiated T cells as taught by Labri because Labri clearly teaches the loss or decrease of CD27 expression is directly related to terminally diffentiated T-cells.


Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7-9, 11, 20 and 23-26 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 8, 13, 15, 16, and 19-22 of 17/640,548 (Wambre et al. ‘548), in view of Bacher and Wambre (“Differentiation stage determines pathologic and protective allergen-specific CD4+ T-cell outcomes during specific immunotherapy.” J ALLERGY CLIN IMMUNOL., 2012, vol.129 (2): 544-551), hereinafter Wambre.
Wambre et al. ‘548 teach in claim 1 a method of specifically labeling an allergen-specific pathogenic CD4+ T cell, comprising: contacting a cell population comprising g CD4+ T cell with a suspected allergen to provide a challenged cell population, contacting the challenged cell population, or a subpopulation thereof, with a first molecule that specifically binds to a biomarker for an allergen-specific pathogenic T cell, and detecting binding of the first molecule to the CD4+ cell. 
Claim 2 recites the method of Claim 1, wherein binding to the CD4+ cell indicates the cell is the allergen-specific pathogenic CD4+ T cell. 
Claim 3 recites the cell population is derived from a tissue sample obtained from a subject.
Claim 4 recites the cell population comprises whole blood or peripheral blood mononuclear cells (PBMCs) obtained from a subject.
Claim 8 recites the first molecule is selected from an antibody, antibody-like molecule, receptor, aptamer, or a functional antigen-binding fragment or derivative thereof.
Claim 13 recites enriching for the allergen-specific pathogenic CD4+ T cells.
Claim 15 recites wherein enriching comprises the use of magnetic beads or flow cytometry.
Claim 16 recites detection of binding of the molecule to the biomarker comprises use of Fluorescence-activated cell sorting (FACS), mass cytometry (CyTOF), qPCR, mass spectrometry, or microscopy.
Claim 19 recites wherein a determined presence of at least one allergen-specific pathogenic CD4+ T cell biomarker is indicative that the subject is allergic with respect to the suspected allergen.
Claim 20 recites a method of determining whether a subject is allergic to a suspected allergen, comprising: contacting tissue, whole blood, or peripheral blood mononuclear cells (PBMCs) obtained from a subject with a suspected allergen to provide challenged PBMCs, contacting the challenged PBMCs, or a subpopulation thereof, with a first molecule that specifically binds to a biomarker for an allergen-specific pathogenic CD4+ T cell, detecting binding of the first molecule to a CD4+ cell, wherein binding to the cell indicates the cell is the allergen-specific pathogenic CD4+ T cell, and determining the presence of the allergen-specific pathogenic CD4+ T cell, wherein the presence of the allergen-specific pathogenic CD4+ T cell indicates the subject is allergic to the allergen, and the absence of the allergen-specific pathogenic CD4+ T cell indicates the subject is either not allergic or has a degree of sensitization to the suspected allergen.
Claim 21 recites treating the subject's allergic condition.
Claim 22 recites treating the subject comprises administering immunotherapy.

Wambre et al. ‘548 does not specifically teach using a second molecule to label terminally differentiated T cells. Bacher and Wambre also teach using a second molecule to label terminally differentiated T cells (Bacher, pg. 3968, section “Ab staining and flow cytometry analysis”, 2nd paragraph, and Wambre, pg. 545, section “Intracellular cytokine staining” and pg. 547, Col. 1, 1st paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wambre et al. ‘548,  Bacher and Wambre as discussed above to provide a method of specifically labeling a subpopulation of activated allergen-specific pathogenic T cells with the means of quantifying terminally differentiated cells, being an indicator that the subject is allergic to the allergen (Wambre, Fig. 4A and 5A) as an obvious matter of combining a method with one labeling molecule of  Wambre et al. ‘548 with a method with two labeling molecules of Bacher and Wambre to provide a more reliable indicator of subject’s allergic state. One having ordinary skill in the art would have been motivated to make such a change because a combined method leads to better results. Such combination would have been desirable to those of ordinary skill in the art, for the reasons discussed above.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because all three references teach compatible methods.

This is a provisional nonstatutory double patenting rejection.



Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VOLKOV whose telephone number is (571)272-1899. The examiner can normally be reached M-F 8:00AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER ALEXANDROVIC VOLKOV/        Examiner, Art Unit 1677                                                                                                                                                                                                



/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1677                                                                                                                                                                                                        November 16, 2022